DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
Claims 1-14, 16, and 20-32 have been cancelled.  Claims 35-38 have been newly added 
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing (paragraph [0002] of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15, 17-19, and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 has been amended to recite a method for targeting a neurologic cancer cell that expresses an epithelial growth factor receptor (EGFR) protein comprising the amino acid sequence of SEQ ID NO: 5, comprising administering to a subject an antibody that specifically binds to the EGFR protein, wherein the neurologic cancer cell is glioblastoma or glioblastoma multiforme.
	Claim 19 has been amended to recite a method for treating a neurologic cancer, comprising administering to a subject an inhibitor of an epithelial growth factor receptor (EGFR) protein comprising the amino acid sequence of SEQ ID NO: 5, wherein the inhibitor is an antibody that specifically inhibits the EGFR protein comprising the amino acid sequence of SEQ ID NO: 5, and wherein the neurologic cancer is glioblastoma or glioblastoma multiforme.
SEQ ID NO: 5 is a 959 amino acid sequence corresponding to wild-type EGFR where amino acids 90-221 have been deleted.  
The specification does not disclose or describe the structure of any antibodies that specifically bind to the EGFR variant containing SEQ ID NO: 5 (claim 15) or that specifically inhibits the EGFR variant containing SEQ ID NO: 5 (claim 19).  The specification provides no 
The claims are not limited to antibodies that bind specific epitopes unique to EGFRvVI or bind the unique junction sequence at Val89 and Leu90 of SEQ ID NO: 5 (the amino acids connecting or splicing EGFR where amino acids 90-221 of wild-type EGFR have been deleted).  That is, SEQ ID NO: 5 contains large stretches of amino acids that are present in many EGFR sequences (both wild-type and variant).  Large stretches of the 959 amino acid sequence of SEQ ID NO: 5 are not unique to EGFRvVI. 
Furthermore, binding to the isolated protein of SEQ ID NO: 5 is not sufficient as this fragment does not represent the full sequence for the variant receptor.  In addition, the isolated protein of SEQ ID NO: 5 does not reflect the structure of the receptor when present or expressed on the cell surface of a glioblastoma or glioblastoma multiforme cancer cell.  Claim 15 requires targeting by specific binding and claim 19 requires specific binding in the in vivo context.  

Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  The antibodies required for administration in the instant claims are not adequately described in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

	Applicant’s argues that reference to Amgen v. Sanofi in support of the written description rejection is a legal error because Amgen v. Sanofi concerned composition claims to antibodies and not methods of targeting a cancer cell and methods of treating a neurologic cancer using antibodies.  This is not agreed with.  The instant claims encompass a genus of antibodies where not one antibody of that genus has been described.  Claims directed to a different category of invention (method versus composition) does not negate the requirement for adequate written description of the antibodies required by the claims. Amgen v. Sanofi provides no such distinction.
In addition, in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780 (Fed. Cir. 2014), AbbVie had claims to functionally claimed antibodies.  The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).”
The AbbVie decision considers how large of a genus is involved and what species of thegenus are described in the patent. With the written description of a genus, however, merelydrawing a fence around a perceived genus is not a description of the genus. One needs to showthat one has truly invented the genus, i.e., that one has conceived and described sufficient 
representative species encompassing the breadth of the genus. Otherwise, one has only a researchplan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598F.3d at 1353 (The written description requirement guards against claims that “merely recite adescription of the problem to be solved while claiming all solutions to it and ... cover anycompound later actually invented and determined to fall within the claim's functionalboundaries.”). 
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described. The specification exemplifies no antibodies having the properties recited in the claims and the structural variability of the antibodies claimed is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 
In light of the lack of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the claimed invention. 
s 15, 17-19, and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification exemplifies no antibodies having the structural or functional requirements of claims 15 and 19 and their dependent claims.
The specification at paragraph [0017] indicates that an antibody that “specifically binds” preferably binds to or recognizes the EGFRvVI variant but does not bind to or recognize wild-type EGFR.  That is, claim 15 and its dependent claims are not limited to antibodies that are EGFRvVI-specific.  The antibodies administered could also bind to other EGFR variants (such as EGFRvIII) or wild-type EGFR.  As such, the particular EGFRvVI variant containing SEQ ID NO: 5 would not be targeted.
Claims 15, 17-19, and 33-34 do not recite any particular therapeutic effect that must occur by targeting a neurologic cancer cell expressing the EGFR protein of SEQ ID NO: 5 in a subject (claim 15) or by specifically inhibiting the EGFR protein of SEQ ID NO: 5 in a subject (claim 19).  As such, treatment is considered to include ameliorating any symptoms of glioblastoma or glioblastoma multiforme.  At least for example, symptoms of glioblastoma or glioblastoma multiforme include blurred vision, seizures, and personality changes. There is no evidence or reason to believe that administration of an EGFR antibody will restore vision, stop seizures, or restore personality characteristics.  Claims 35-37 are limited to inhibiting proliferation of the neurologic cancer cell.  Claim 38 is limited to inhibiting metastasis of the neurologic cancer.  The specification provides no evidence that antibodies meeting the 
It would constitute undue experimentation to practice the methods as claimed.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The instant specification provides no antibodies within the scope of the claims.  It would require extensive experimentation to make and test for antibodies meeting the binding and inhibition limitations of the claims.  Any antibodies would also have to be tested in an appropriate art accepted model system predictive for treatment of glioblastoma. The instant specification does not provide evidence or explanation as to why administration of any antibodies embraced by the claims would have been expected to ameliorate any symptoms of glioblastoma or glioblastoma multiforme such as restoring vision, stopping seizures, or reversing changes to personality characteristics.  The specification provides no evidence that antibodies meeting the limitations of the claims would have been expected to inhibit proliferation or metastasis of glioblastoma or glioblastoma multiforme.  The specification provides no information as to the percentage of subjects having glioblastoma where the EGFRvVI variant containing SEQ ID NO: 5 is present (the prevalence rate).  The specification discloses that it was only found in one patient. That is, the specification indicates that many subjects with glioblastoma do not have this variant.  At least for example, the subjects of claims 15 and 19 are 
Figueroa et al. (2017) is not prior art but is cited to document that even well after the effective filing date claimed by applicant the EGFRvVI variant disclosed by applicant in the instant application had not been reported in the literature.  See at least page 1500, right column, and Supplementary Figure S1.  That is, those of ordinary skill in the art at the time of the effective filing date were unaware of this EGFR variant, any antibodies against it, and any methods of targeting/treating glioblastoma where this variant was a therapeutic target.  A single patient (patient UCS-001 undergoing resection for glioblastoma) was positive for this new EGFRvVI variant in tissue and CSF-derived EVs.  The specification does not does not identify unique epitopes for this variant.  It does not demonstrate that antibodies against any part of this variant will be effective for targeting or treatment of glioblastomas having this particular EGFR variant.
The quantity of experimentation necessary would be large; the amount of direction or guidance presented in the specification is limited; there are no working examples; the variant being targeted was unknown to those of ordinary skill in the art at the time of the effective filing date; and the breadth of the claims (with respect to both therapeutic outcomes and identity of antibodies to administer) is large.  While the relative skill of those in the art would have been high, it is not considered to be so predictable that one of ordinary skill in the art could have developed appropriate antibodies to target and treat all aspects of the claims commensurate in scope with the claims without undue experimentation.
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001:  
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention…a specification need not disclose what is well known in the art. See, e.g. Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1385, 231 USPQ 81, 94 (Fed.Cir. 1986). However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required; there is a failure to meet the enablement requirement that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art. It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement. This specification provides only a starting point, a direction for further research.
The claims are not enabled.


Thorne et al. (January 2016) is not prior art but is cited to demonstrate that those of ordinary skill in the art named other EGFR variants as EGFRvVI variants.  See at least Figure 1 where the EGFRvVI variant does not correspond to that of instant SEQ ID NO: 5.  Thorne’s EGFRvVI variant is a composite of EGFRvIII and EGFRvIV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa